Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicants reply dated 12/13/2021.  Claims 1-10, 12, and 13 have been amended and claims 14-21 have been withdrawn, claims 1-13 are currently being examined in this reply.

Response to Arguments
	Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and have been found to be persuasive in part, the previous 103 rejections have been withdrawn and revised 103 rejections are found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”).

In regards to claim 1, Bruck discloses the following limitations:
 A dispensing system, comprising: a plurality of containers each being configured to store a bulk consumable good; (Bruck discloses a bulk goods dispensing system (vending machine). See at least ¶ 0013)
a plurality of dispensers, wherein each dispenser in the plurality of dispensers is coupled to a corresponding container in the plurality of containers and is further configured to dispense the bulk consumable good stored in the corresponding container; (Bruck ¶¶ 0015 and 0019  bins and fan dispenser) 
a dispensing controller coupled to each of the plurality of dispensers, wherein the dispensing controller comprises: (Bruck computer ¶ 0019)
dispensing logic that, when executed by a processor, enables the dispensing controller to actuate a selected dispenser from the plurality of dispensers, thereby causing the selected dispenser to dispense a predetermined amount of the bulk consumable good stored in the corresponding container; and (Bruck ¶ 0030)
Bruck does not appear to specifically disclose the following limitations:

The Examiner provides Miu to teach the following limitations:
receive identification information from a user of the dispensing system, compare the received identification information with user information, based on the comparison of the received identification information with the user information confirm that the received identification information matches the user information, and only in response to confirming that the received identification information matches the user information, (Miu teaches an automated dispensing system in which user identity is verified prior to dispensing a good wherein the user identity is verified by matching a received biometric from the user compared to a stored user biometric and further that identity verification can be met by verifying a user ID to stored credentials.  See at least Abstract Figures 2-3 and ¶¶ 0043-0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Miu in order to allow for automatic dispensing of age restricted or medical goods, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of WO 2014145218 A2 to Christian et al. (“Christian”).


In regards to claim 2, Bruck discloses the following limitations:
 wherein the dispensing controller further comprises: a network communication instruction set that is responsive to the inventory management and reporting instruction set and that is configured to generate and send packets to the distribution control server via a communication network that include an inventory report generated by the inventory management and reporting instruction set.  (Bruck discloses sending inventory reports to the remote server for monitoring inventory levels in the vending machine. see at least ¶¶ 0019, 0028, and 0035)
an inventory management and reporting instruction set that, when executed by the processor, enables the dispensing controller to determine an amount of the bulk consumable good stored in each of the plurality of containers and report the determined amount of the bulk consumable good stored in each of the plurality of containers to a (Bruck discloses reporting of bulk good levels, error reporting and the like to a remote server for control functions by the VM operator, including information to be used for restocking, adjusting prices etc.  see at least ¶¶ 0019, 0028, and 0035)
Bruck does not appear to specifically disclose the following limitations:
	Distribution control server that manages the distribution of bulk consumable goods among a plurality of dispensing systems.  
	The Examiner provides Christian to teach the following limitations:
	Distribution control server that manages the distribution of bulk consumable goods among a plurality of dispensing systems.  (Christian teaches a monitoring server for monitoring and administering bulk goods dispensing machines, including automatic restocking, ordering and the like.  See at least Abstract and ¶¶ 0107, 0149, 0168, 0182)
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Christian in order to set up automatic re-ordering based on the sent inventory information of Bruck, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. 

In regards to claim 3, Bruck does not appear to specifically disclose the following limitations:
 wherein the dispensing controller further comprises: a remote order queue that is used to store information describing remote orders placed via a web-based interface and that is accessible to the dispensing logic in connection with fulfilling an order, wherein the user information is stored in association with the order, and wherein the predetermined amount of the bulk consumable good corresponds to an amount defined by the order
The Examiner provides Polack to teach the following limitations:
wherein the dispensing controller further comprises: a remote order queue that is used to store information describing remote orders placed via a web-based interface and that is accessible to the dispensing logic in connection with fulfilling an order, (Polack teaches a remote order system for a vending machine including a remote order queue for customer orders placed remotely.  See at least Abstract, Figure 1 and 6, and ¶ 0033 “discloses the selected vending machine receiving the customer order from the server… The vending machine 300 may place the customer order in a customer order queue”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Polack in order to provide a means of remote ordering, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Miu to teach the following limitations:
wherein the user information is stored in association with the order (Miu teaches an automated dispensing system in which user identity is verified prior to dispensing a good wherein the user identity is verified by matching a received biometric from the user compared to a stored user biometric and further that identity verification can be met by verifying a user ID to stored credentials.  See at least Abstract Figures 2-3 and ¶¶ 0043-0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the storing of user identification data of Miu in order to allow for automatic dispensing of age restricted or medical goods, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known that when placing an order for items, pertinent information is required to complete the order, such as the item type/name, how many of each item is being ordered, and a price associated therein, and further marking orders as completed as they are completed is also old and well known.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Bruck and Polack the teachings of Official Notice in order to perform an accurate transaction for the customer, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Bruck does not appear to specifically disclose the following limitations:
 the user information stored in association with the order comprises a biometric template describing a biometric feature of the user
The Examiner provides Miu to teach the following limitations:
the user information stored in association with the order comprises a biometric template describing a biometric feature of the user (Miu teaches an automated dispensing system in which user identity is verified prior to dispensing a good wherein the user identity is verified by matching a received biometric from the user compared to a stored user biometric and further that identity verification can be met by verifying a user ID to stored credentials.  See at least Abstract Figures 2-3 and ¶¶ 0043-0045)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Miu in order to allow for automatic dispensing of age restricted or medical goods, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of United States Patent Application Publication No. 2015/0006330 A1 to Polack (“Polack”), in view of Official Notice

In regards to claims 4 and 5, the combination of Bruck and Polack disclose receiving a remote order from a customer, however, the combination does not appear to specifically disclose the following limitations:
wherein the information describing the remote orders comprises a type, amount, and price of a plurality of bulk consumable goods. wherein the dispensing logic is configured to mark the order as fulfilled after the dispensing logic has dispensed the plurality of bulk consumable goods in the order using the plurality of dispensers.
However, the Examiner takes Official Notice that it is old and well known that when placing an order for items, pertinent information is required to complete the order, such as the item type/name, how many of each item is being ordered, and a price associated therein, and further marking orders as completed as they are completed is also old and well known.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Bruck and Polack the teachings of Official Notice in order to perform an accurate transaction for the customer, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of United States Patent Application Publication No. 2015/0006330 A1 to Polack (“Polack”), in view of Official Notice, in view of United States Patent Application Publication No. 2018/0204199 A1 to Mohiuddin et al. (“Mohiuddin”).


In regards to claim 6, Bruck discloses reporting inventory information to a remote server in order to provide the user with information used for reordering and replenishment, however does not appear to specifically disclose the following limitations:
wherein the dispensing logic is further configured to provide a distribution control server with a fulfillment report after the order is marked as fulfilled.
	The Examiner provides Mohiuddin to teach the following limitations:
wherein the dispensing logic is further configured to provide a distribution control server with a fulfillment report after the order is marked as fulfilled. (Mohiuddin teaches a system and method of inventory management that includes real-time inventory level reporting to a remote server base on when items are removed from the shelves for use in determining when to restock and reorder items.  See at least Abstract, Figure 1, and ¶ 0023)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the real-time inventory reporting of Mohiuddin in order to provide real-time analysis of inventory levels, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of United States Patent Application Publication No. 2015/0006330 A1 to Polack (“Polack”), in view of Official Notice, in view of United States Patent Application Publication No. 2013/0005443 A1 to Kosta et al. (“Kosta”)

In regards to claims 8 and 9, the combination of Bruck and Polack discloses authenticating a user prior to dispensing the goods from the vending machine, however the combination does not appear to specifically disclose the following limitations:

The Examiner provides Kosta to teach the following limitations:
further comprising: a biometric recognition system configured to capture biometric information from the user and compare the captured biometric information with the biometric template. wherein the dispensing logic is only allowed to fulfill the order in response to the biometric recognition system determining that the captured biometric information substantially matches the user identification information stored in the biometric template. (Kosta teaches a vending machine that using biometric information to verify a user, see at least ¶¶ 0016 and 0191)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Kosta to provide added security for the user, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in 

In regards to claim 10, Bruck does not appear to specifically disclose the following limitations:
further comprising: a Point of Sale (POS) system that is configured to receive and process payment from the user
The Examiner provides Haylock to teach the following limitations:
further comprising: a Point of Sale (POS) system that is configured to receive and process payment from a user. (Haylock discloses a vending machine that is configured to communicate with a POS for processing transactions.  See at least page 12 lines 23-26.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Haylock in order to provide other means of payment and implementation, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in 


In regards to claim 11, Bruck does not appear to specifically disclose the following limitations:
 wherein the dispensing controller further comprises a POS Application Programming Interface (API) that enables the dispensing logic to interact with the POS system and exchange information with the POS system.
The Examiner provides Soysa to teach the following limitations:
wherein the dispensing controller further comprises a POS Application Programming Interface (API) that enables the dispensing logic to interact with the POS system and exchange information with the POS system. (Soysa teaches a system and method of performing an electronic transaction via a vending machine through a POS using an API.  See at least Abstract and ¶ 0019)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Soysa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of United States Patent Application Publication No. 2012/0310656 A1 to Stache et al. (“Stache”)

In regards to claim 12, Bruck does not appear to specifically disclose the following limitations:
 further comprising: a price controller that is configured to adjust, in real-time, a price displayed for the bulk consumable good in response to a price change instruction received from the distribution control server.
The Examiner provides Stache to teach the following limitations:
further comprising: a price controller that is configured to adjust, in real-time, a price displayed for the bulk consumable good in response to a price change instruction received from a distribution control server. (Stache teaches a system and method of remotely controlling and setting a price for a product in a vending machine.  See at least Abstract and ¶ 0012, 0018)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Stache since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0222195 A1 to Bruck et al. (“Bruck”), in view of United States Patent Application No. 2019/0206174 A1 to Miu et al. (“Miu”), in view of Official Notice

In regards to claim 13, Bruck does not appear to specifically disclose the following limitations:
 further comprising: a user interface that is configured to enable the user to place an order for bulk consumable goods and that is also configured to facilitate a customer service interaction between the user and a communication device of a customer service representative.
However, the Examiner takes Official Notice that it is old and well known in the art to provide a link to customer service on an user interface, such as when ordering items via an online interface such as amazon or newegg or the like, at the bottom of the UI there is selectable links to reach customer service or a contact us feature.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Bruck the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627                                                                                                                                                                                              
/A. Hunter Wilder/Primary Examiner, Art Unit 3627